DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination and Amendment filed October 12, 2021.
By the amendment claims 14, 15 and 24 have been amended and new claims 25-27 have been added.  Claims 1-13 have been cancelled.  
Claims 14-27 are pending and have been examined.
In view of the amendments to the claims, the previous Section 112(a) and (b) rejections are withdrawn as moot.  However, please see the new Section 112(a) and (b) rejections of the claims necessitated by the amendment to claim 14.  
In order to advance prosecution, please see the discussion of claim 14 in the Section 103 rejection, and how it is currently understood in view of the Section 112 rejections.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and claims 15-27 that depend either directly or indirectly therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amendment to claim 14 that recites “irradiating one area to be joined one after the other by the primary beam and the secondary beam alternately”  and also new claims 25 and 27 that also recite the “one area,”  the specification does not reasonably convey that the primary and secondary beams irradiate “one area” to be joined.  Rather, as illustrated in Figs. 1 and 2, indicated by reference numerals 13 and 14  and discussed at para [0032] of the publication of the application, a first focus of the primary beam lies on a joining surface of the parts 2 and 3 to be molded (i.e., an area 14), but a second focus of the secondary radiation (13) is disclosed as being within the volume of the first molded part 2. Thus, the specification does not support the currently recited limitation that both beams irradiate “one area to be joined.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the claim has been amended to recite irradiating “one area to be joined” by both primary and secondary beams.  However, the last line of the claim recites that the focus of the secondary radiation lies within a volume of the first molded part, which would not be an area to be joined, thus rendering the claim unclear.
Also regarding claim 14, the recitation of “sequentially and chronologically irradiating . . . one after the other . . . alternately” is redundant and thus unclear.   It is not clear how “one after the other” further limits “sequentially and chronologically.”   Also, “alternately” is a dangling modifier, rendering unclear what it is intended to modify. 
Also regarding claim 14, last line, “the secondary radiation” lacks antecedent basis.  Does Applicant intend to recite the secondary beam?

Regarding claim 20, “the irradiation” and “the energy discharge” lack antecedent basis.

Regarding claim 24, “the beam” renders antecedent basis unclear as claim 14 recites both primary and secondary beams.

Regarding claim 25, the phrase “in the one area with the first focus and the second focus” renders the claim unclear in view of the claim 14 recitation of the second focus being within a volume of the first molded part.

Regarding claim 27, recitation of both primary and secondary beams irradiating in the “one area” render the claim unclear for the same reasons as stated in in the rejection of claim 14 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Hofmann et al., US 8,075,725 (hereafter Hofmann).
Regarding claim 14, Hofmann teaches a method for welding a connection between a join partner 1 (i.e., first molded part with first joining surface) (Fig. 1, col. 3, lines 47-52) and a join partner 2 (i.e., second molded part with second joining surface) (Fig. 1, col. 3, lines 47-52) which by means of a clamping roller 10 (i.e., clamping device) are moved and braced with their joining surfaces in contact with one another (Fig. 1, col. 3, lines 62-66 and col. 4, lines 21-41).  
The first molded part 1 described at col.3, lines 47-52 is as transmissive as possible to a laser beam 3 (i.e., is at least partially transparent for a primary beam of a first radiation source) and the bottom join partner 2 (i.e., second molded part), also described at col. 3, lines 47-52, is “as absorptive as possible” (i.e., at least partially absorbent).  The laser beam 3 (i.e., primary beam) is illustrated at Fig. 1 as being focused on the joining surface of the join partners 1,2, thus teaching the last phrase of the claim that a first focus of the primary beam lies on the second joining surface.
Hoffman teaches the use of a short-wave IR halogen radiator 14 that emits secondary radiation 15 (i.e., a secondary beam of a second radiation source) at col. 4, lines 5-18) and that local heating of the join partner 1 is by such secondary radiation 15 (i.e., the first molded part is at least partially absorbent for a secondary beam of a second radiation source).   The teaching of local heating of the join partner also teaches the last phrase of the claim that the secondary radiation lies within a volume of the join partner 1 (i.e., the first molded part).
Moving and bracing the first and second join partners (i.e., the first and second molded parts) using a clamping roller 10 (i.e., clamping device) with the first and second joining surfaces in contact with one another along feed direction 13 is illustrated at Figs. 1-4 and described at col. 3, line 62 to col. 4, line 4.  With reference to Figs. 1 and 2, as the two join partners are moved along arrow 13, surfaces to be joined are treated by laser welding beam 3 (i.e., primary beam) and by short-wave IR radiator 14 (secondary beam), sequentially and chronologically, one after the other (Fig. 1; col. 3, line 16-18, teaching secondary beam application and then primary beam application).  Thus, the contacting surfaces of the join partners are alternately treated by the first and second beams.
Regarding the claim limitation of sequentially and chronologically irradiating “one area” that is also performed alternately, please see the Section 112 (a) and (b) rejections above.  In order to advance prosecution, the examiner believes that Applicant may be intending to recite a method wherein the first and second beams are emitted so that when the primary beam is on (or, e.g., at a peak of a pulse), the other beam is off (or, e.g., at a valley of a pulse), and visa-versa, with respect to a region that includes both the focus of the primary beam (the joining surface) and the focus of the secondary beam (a location within a volume of the first molded part), such that the entire region receives radiation in a manner wherein radiation is either being emitted by the primary beam or by the secondary beam, but not by both beams in the same time interval.  
  Hofmann teaches simultaneous radiation (col. 2, lines 39-43).  However, Hofmann also states the following at col. 3, lines 5-18:
When simultaneous radiation of the two join partners is mentioned in the independent claims, this does not mean that the radiation periods must be absolutely simultaneous. Rather it must be ensured that the laser welding beam will act on the join partner, in particular the partner that is to be melted, at a time at which significant interaction with the area, of increased temperature by secondary radiation, of the join partners can take place in the sense of homogenization of the temperature field and enlargement of the process window. In this regard, according to preferred embodiments of the method according to the invention and the corresponding apparatus, the secondary radiation can be applied substantially concentrically and synchronously of the laser welding beam or leading ahead thereof.

Patents are relevant as prior art for all they contain.  MPEP 2123.  The paragraph from Hofmann quoted above is understood to mean that although a simultaneous application of radiation from both a primary laser beam and a secondary radiation source is preferred, Hofmann also explicitly teaches radiation periods need not be absolutely simultaneous and explains that the key is to ensure the laser (primary beam) is applied at a time when the part to be melted is of increased temperature provided by the secondary radiation (secondary beam). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to predictably operate the primary and secondary beams of Hofmann either during a same time interval, or alternately, for the predictable improvement of reaching a desired temperature near a joining surface, as taught by Hofmann.  

Regarding claim 15, Hofmann teaches the primary beam is a laser (monochromatic)(col. 3, line 50) and the secondary beam is IR halogen (polychromatic)(col. 4, line 5).

Regarding claim 16, Hofmann teaches laser radiation is used as the primary beam (col. 3, line 50).

Regarding claim 17, Hofmann teaches short-wave IR secondary radiation at claim 2 (i.e., 1400-3000 nm) that is selected based on the material to be heated or melted (col. 2, lines 58-63).  Hofmann teaches the primary beam is a laser (col. 3, line 50), and that customary laser welding wavelengths include ranges of 780 to 1000 nm (col. 3, lines 1-2).  Although Hofmann is silent as to the specific wavelength of the laser used in its apparatus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use the disclosed accepted customary laser welding wavelength taught by Hofmann as a predictable, adequate  wavelength for the primary laser beam of Hoffmann.

Claims 18-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 14, and in further view of Schultz, US 2002/0050153 (hereafter Schultz).

With regard to claims 18-22 and 25-27, please see the Section 112 rejections above, the lack of support and clarity for independent claim 14 also rendering difficult examination on the merits of each of the dependent claims.  In order to advance prosecution, it is noted that although Hofmann teaches the desirability of optimizing the laser welding process (col. 5, line 29-49), Hofmann does not explicitly disclose the details of the laser operation.
Schultz teaches methods of using one or more laser beams for bonding to a transparent object, such as a glass object, the beams having differing wavelengths, energy levels and/or focal length characteristics (Abstract).   Similar to Hofmann, Schultz teaches a method wherein laser welding is performed with two different energy beams, where one beam acts to preheat the weld zone (para [0045]).  Schultz teaches controlling the beams independently so as to turn on/off or be modulated (i.e., selective adjustment of intensity) to deliver a desired amount of energy (para [0080]).  Schultz also teaches optimized operation of the beams depends on the materials being processed (para [0045]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to optimize the method of Hofmann depending upon the properties of the first and second join partners, wherein, since the method of the prior art is the same as that disclosed by applicant, it would have been expected that the optimized operation of the beams also would have been the same as claimed by applicant, as determined through routine experimentation.

With regard to claim 23, Hofmann teaches the first and/or second molded parts are mounted movably in such a way that the two parts are fused by a defined path during the state of fusion (Fig. 1, movement represented by arrow 13).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 14, and further in view of Benten, US 2011/0288220 (hereafter Benten).
Hofmann teaches a focusing mirror (col. 6, line 4), but does not explicitly disclose a galvanometric scanner (mirror).  Benten teaches that galvanometric scanners were known components of laser welding apparatuses (para [0013]) suitable for use in laser transmission welding (para [0011]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use galvanometric scanners as taught by Benten in the laser apparatus of Hofmann. The rationale to do so would have been the motivation provided by the teaching of Benten, that to include such components predictably results in the ability to move the laser beam (para [0013]), where Hofmann discloses that the welding method is open to optimization of the laser beam kinematics (Hofmann, col. 5, line 40).

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.  Please see the new Section 112 rejection of claim 14.  On the merits, please see the obviousness rejection of claim 14 above that is responsive to applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yoshida, US 2015/0273624 (teaches a laser heat joining method (Abstract) wherein first and second lasers are independently operated in a delayed manner (paras [0097]-[0014]), the method understood to generate plasma in the vicinity of a focal point of second laser B, the plasma serving as an absorber at which first laser light A is absorbed (para [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746